Mr. Justice Duncan delivered the opinion of the court. 2. Accobd and satisfaction, § 3*—when acceptance of less sum not satisfaction. An acceptance by a creditor of a sum of money less than the amount due on a liquidated debt, even if done by agreement without consideration, is a discharge of only so much of the debt as is thereby paid; the rule is otherwise where property other than money, or money and property, are taken in full satisfaction, or where the payment is the amount agreed upon in an honest compromise of unliquidated or disputed demands. 3. Accobd and satisfaction, § 3*—right of creditor to recover balance of liquidated claim after his acceptance of less sum in satisfaction. Where a creditor accepts a less sum than the amount due in full satisfaction of a liquidated demand, it is not essential to his right of action to recover the balance due that he rescind the contract of settlement or that he return the money received; he is only required to give the debtor credit for the amount paid. 4. Building and constbuction contbacts, § 69*—when provision requiring architect’s certificate waived. Where the owner asks the architect not to make his final certificate, and makes payments and settles without such certificate, the provisions of the contract requiring such certificate are waived. 5. Building and constbuction contbacts, § 84*—right of contractor to recover under common counts. Where the owner and contractor had agreed on the amount due, the contractor may recover from the owner on the common counts, without producing the architect’s final certificate, where such certificate was waived by the owner. 6. Building and constbuction contbacts, § 54*—when acceptance of work not waiver of latent defects. Latent defects in work under a building contract, not open to inspection, are not waived by the owner’s acceptance thereof in ignorance of their existence. 7. Building and constbuction contbacts, § 57*—power of architect to waive compliance with contract. An architect has no authority to waive for the owner his right to insist on the character of the work and materials called for in the contract, unless such authority is given by the contract or by the consent of the owner. 8. Set-off and becoupment, § 17*—when claim may be recouped. A claim for unliquidated damages is not properly a matter of set-off, strictly speaking, but it may be recouped in an action growing out of the same contract or subject-matter, i. e., such claim may be allowed to lessen plaintiff’s claim, or entirely defeat it, but not allowed so as to enable defendant to recover a judgment for any excess in his favor. 9. Building and construction contracts, § 95*—when refusal to permit examination of work is circumstance discrediting owner’s claim of defective work. In an action for a balance due for work and materials furnished in decorating defendant’s house, where defendant claimed that the work and materials did not comply with the contract, and defendant upon the trial refused a request of plaintiff’s counsel to permit plaintiff or an expert to examine the work with a view of obtaining evidence to rebut defendant’s claim for damages, held that such refusal should be considered by the court or jury as a circumstance or act discrediting defendant’s claim of defects in the work.